 



Exhibit 10.31
AMENDMENT NO. 3 TO THE
NOBLE DRILLING CORPORATION
401(k) SAVINGS RESTORATION PLAN
     Pursuant to the provisions of Section 4.1 thereof, the Noble Drilling
Corporation 401(k) Savings Restoration Plan (the “Plan”) is hereby amended in
the following respects only:
     Effective for Plan Years commencing on or after January 1, 2005,
Section 3.1 of the Plan is hereby amended by restatement in its entirety to read
as follows:
     Section 3.1 Deferral Election. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time for the purposes of
this Plan, during the Election Period for each Plan Year an Eligible Employee
may elect to have the payment of (i) the Applicable 401(k) Amount (as defined
below), (ii) up to 19% of the Basic Compensation (as defined in the 401(k) Plan
but determined without regard to the maximum amount of compensation that may be
taken into account under Section 401(a)(17) of the Internal Revenue Code)
otherwise payable by an Employer to him or her for such year, and (iii) all or
any portion of any bonus otherwise payable by an Employer to him or her for such
year, deferred for future payment by such Employer in such manner and at such
time or times permitted under Plan Section 3.5 as shall be specified by such
Eligible Employee in such election. For the purposes of this Section,
“Applicable 401(k) Amount” means, with respect to an Eligible Employee for a
Plan Year commencing on or after January 1, 2005, an amount equal to (i) the
Basic Compensation (as defined in the 401(k) Plan but determined without regard
to the maximum amount of compensation that may be taken into account under
Section 401(a)(17) of the Internal Revenue Code) otherwise payable by an
Employer to him or her for such year, multiplied by the contribution percentage
that is in effect for such Eligible Employee under the 401(k) Plan at the end of
the Election Period for such year (or for the 2005 Plan Year, the contribution
percentage that is in effect for such Eligible Employee on January 1, 2005),
reduced by the lesser of (ii) the applicable dollar amount (as defined in
Section 402(g)(1)(B) of the Internal Revenue Code) for such year, or (iii) the
dollar amount of any 401(k) Plan contribution limitation for such year imposed
by the 401(k) Plan Committee during the Election Period for such year. All
elections made pursuant to this Plan Section 3.1 shall be made in writing on a
form prescribed by and filed with the Committee and shall be irrevocable.
     IN WITNESS WHEREOF, this Amendment has been executed by Noble Drilling
Corporation on behalf of all Employers on this 9th day of March, 2005.

                  NOBLE DRILLING CORPORATION    
 
           
 
  By:   /s/ JULIE J. ROBERTSON
 
Title: Senior Vice President — Administration    

 